Citation Nr: 1626388	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  09-30 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery disease with congestive heart failure, including as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, including as secondary to herbicide exposure.

3.  Entitlement to service connection for diabetes mellitus, including as secondary to herbicide exposure.

4.  Entitlement to service connection for arthritis of the right knee.

5.  Entitlement to service connection for arthritis of the left knee.

6.  Entitlement to service connection for arthritis of the right ankle.

7.  Entitlement to service connection for arthritis of the left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2007 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Although some of the claimed disabilities were addressed in a September 2002 rating decision, as the decision pertained solely to pension, the present claims are original compensation claims rather than claims to reopen.

In January 2010, a videoconference Board hearing on the issue of service connection for coronary artery disease was held before a Veterans Law Judge (VLJ) who subsequently was no longer with the Board.  In October 2013, the Veteran was notified that he had the right to an additional hearing, but did not respond to the notification letter.  In any case, the Veteran appeared at an additional hearing before the undersigned VLJ in March 2016.

In June 2011 and January 2014, the Board remanded the heart disease claim for additional development.  In February 2016, the Board remanded the entire case to schedule the aforementioned March 2016 hearing.

The Board notes that additional evidence has been received since the June 2012 statement of the case that considered the hypertension and diabetes claims.  As the evidence is not pertinent to those claims, remand for initial RO consideration is not warranted.  See 38 C.F.R. § 20.1304(c) (2015).

The decision below addresses the heart disease, hypertension and diabetes claims.  The issues of arthritis of the bilateral knees and arthritis of the bilateral ankles are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran's personnel records show that he served in Korea from January 1971 to February 1972 and his unit was the 6th Battalion, 44th Artillery.

2.  The Veteran did not serve in the Republic of Vietnam or in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone (DMZ) between April 1968 and August 1971, and, thus, he is not presumed to have been exposed to herbicides.

3.  Coronary artery disease with congestive heart failure, hypertension and diabetes mellitus are not shown to have onset during service, or to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease with congestive heart failure have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

As to the Veteran's heart disease claim, a standard July 2007 letter satisfied the duty to notify provisions.  As to the other claims, a standard May 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  More recent records were obtained pursuant to the Board's remands.

The Veteran underwent VA examinations for his heart disease claim in September 2002 and October 2011, including pursuant to the Board's June 2011 remand.  In January 2014, his claim was remanded to obtain an addendum opinion from the October 2011 VA examiner, which was received in April 2014.  The VA examination reports, the April 2014 addendum opinion, as well as the service personnel records are sufficient evidence for deciding the heart disease, hypertension and diabetes claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, they describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and they contain reasoned explanations.  For the foregoing reasons, VA's duty to assist has been met for these three claims.  Although additional development is being requested for the claims remaining on appeal, the Board finds that such development will not result in relevant evidence for the claims decided herein.

II.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

There is a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean DMZ during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iv) (2015).  Ischemic heart disease and diabetes mellitus are among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e) (2015).

In this case, the Veteran does not contend service in Vietnam and the record does not reasonably raise that contention.  As such, a presumption of herbicide exposure based upon exposure in Vietnam is not warranted.  See 38 C.F.R. § 3.307(a)(6)(iii).  Rather, as the Veteran asserts that he was exposed to herbicides coincident with service in Korea and the DMZ.

Analysis

The Veteran claims entitlement to service connection for heart disease, hypertension and diabetes mellitus as a result of his exposure to herbicides while entering the DMZ in Korea.  The Veteran contends in the March 2016 Board hearing that while attached to the 6th Battalion, 44th Artillery unit serving in Korea, approximately three times per week, for half of his service period in Korea he would go to the DMZ to train for potential mobilization.

The record reflects that the Veteran has been diagnosed with heart disease, diabetes mellitus and hypertension.  A September 2002 VA examination diagnosed the Veteran with congestive heart failure and atrial fibrillation, diabetes mellitus and hypertension.  Further, the October 2011 VA examination also diagnosed the Veteran with heart disease and atrial fibrillation and the April 2014 VA addendum report indicated that the Veteran's heart disease is related to his service, if he was found to have served in Vietnam.  Thus, a current disability is established for the service connection claims for heart disease, diabetes mellitus and hypertension.

The Veteran's service personnel records confirm that he served in Korea from January 1971 to February 1972 and was as a truck driver.  The presumption of herbicide exposure in Korea only apply to units that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  See 38 C.F.R. § 3.307(a)(6)(iv).  

VA's Adjudication Procedure Manual contains a list of service units that have been recognized by the DoD as having served in areas along the Korean DMZ.  Exposure to herbicides is to be presumed for Veterans who allege service along the DMZ in Korea and were assigned to certain units between April 1968 and August 1971. See VBA Manual M21-1, Part IV.ii.1.H.4.a. (2016).  However, the Board notes that the Veteran's assigned unit of the 6th Battalion, 44th Artillery is not listed among those recognized by the DoD as having served along the Korean DMZ and also the Veteran has not alleged having been assigned to a unit that was stationed along the DMZ during this time period.  See VBA Manual M21-1, Part IV.ii.1.H.4.b.

The Board notes, lay testimony is competent to establish facts that can be observed by the use of a person's senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is competent to report the events that occurred in service, including the locations of such service and his duties during service.  However, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In this case, including pursuant to Board remand, VA attempted to verify the Veteran's presence in the DMZ in Korea.  In July 2011, VA issued a letter to the Veteran in order to obtain the information necessary to corroborate his claim that he was exposed to herbicides in service, in the Korean DMZ.  The Veteran responded in a statement July 27, 2011 in which he indicated he was assigned to the HHB 6th Battalion (Hawk), 44th Artillery in the Eighth Army from February 1971 to February 1972.  He further reported that he worked in the artillery unit.  While the Veteran's service personnel records confirm that he was in Korea from January 1971 to February 1972, and that he served in the 6th Battalion, 44th Artillery unit, there are no records showing deployments to the DMZ.  Further, there were also no buddy statements submitted in support.

The Veteran attended two Board hearings related to his heart disease claim.  The first was in January 2010, in which the Veteran testified that he was exposed to Agent Orange during his return flight home from Korea.  He reported that while flying from Korea to Seattle, Washington at the end of his service, he encountered military personnel returning from Vietnam and was exposed to herbicides through contact with them.  The Veteran attended another Board hearing in March 2016, in which he indicated he was exposed to Agent Orange due to trips he took to the DMZ in Korea.  He reported that approximately three times per week, for approximately half of his 13 month tour in Korea he would travel to the DMZ to train in preparation for potential mobilization, during a wartime situation.  Further, he indicated that he was unable to obtain buddy statements from fellow soldiers to corroborate his trips to the DMZ and although VA obtained personnel records, the records did not show deployments to the DMZ.

While the Veteran's service personnel records confirm his unit assignment and his service periods, there is no other evidence submitted to confirm his claimed trips to the DMZ, except for lay evidence from the Veteran.  The Board notes, the Veteran indicated in the January 2010 Board hearing that he was exposed to Agent Orange while interacting with other Veterans from Vietnam, while returning home after service.  In contrast, during the March 2016 Board hearing he indicated he was exposed to Agent Orange in service while taking trips to the DMZ in Korea.

The Board has considered the Veteran's service personnel records and the lay evidence of record, including the testimony presented at the two Board hearings.  However, the Board finds that there is insufficient evidence to establish that the Veteran as likely as not served in or near the DMZ at any time from April 1968 to August 1971.  DoD has provided the units of which are known to have served in such a capacity.  Although not being on the list is not dispositive, the Board finds that an assertion without more does not meet the evidentiary burden that a claimant must meet to substantiate this element of the claim.  See 38 U.S.C.A. § 5107(a) (a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary).  Moreover, while VA has a duty to assist a claimant to meet this burden, VA attempted to find evidence that the Veteran or his unit did serve in the requisite location during the requisite time period to no avail.

As such, the Veteran is not presumed to have been exposed to herbicide agents.  Furthermore, the evidence does not show on a facts found basis that he was actually exposed to herbicide agents such as Agent Orange.  For instance, in July 2009, the Veteran stated that he did not know whether he was exposed to Agent Orange.  Therefore, a presumption of service connection for a disease associated with herbicide exposure (for both the heart disease and diabetes mellitus claims) is not warranted.

Although the primary contention has been the theory of in-service herbicide exposure, the record also does not reflect that the Veteran first manifested heart disease, diabetes mellitus and/or hypertension in service, within one year of service, or that such disorder is otherwise related to service on a direct basis.

The Board notes, the Veteran indicated shortness of breath with exercise in the December 1971 report of medical history.  However, no further description was provided and no discussion of heart disease, diabetes or hypertension was reported as the cause of the shortness of breath.  Additionally, the Veteran's service treatment records are silent for any other possible complaints, treatment, or diagnoses referable to heart disease, diabetes mellitus and hypertension.  In this regard, the December 1971 service separation examination found the Veteran's heart and endocrine system to be normal, blood pressure was 118/60 and sugar was negative.

Additionally, the earliest clinical evidence of heart disease, diabetes mellitus and hypertension is from August 1999 and February 2000, which is several decades after service.  Given the normal separation examination with the factor of an insufficient showing of treatment or symptoms until many years following service, a continuity of symptomatology is not shown.  See 38 C.F.R. § 3.303(b)

Finally, the Veteran has not submitted any medical evidence relating heart disease, diabetes mellitus and hypertension to service.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, heart disease, diabetes mellitus and hypertension, fall outside the realm of common knowledge or observations of a lay person and their onset and etiology are complex medical questions.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, in this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical questions, such as a link between his heart disease, diabetes mellitus and hypertension and his service.  Further, the Veteran does not claim such direct causation and there is nothing in the record showing that a medical professional found the Veteran's in-service medical history supports a later diagnosis.

The Board notes, the April 2014 VA addendum report indicated that the Veteran's heart disease is related to his service, if he was found to have served in Vietnam.  However, this is based on exposure to herbicides and the Board has determined the Veteran was not exposed to herbicides in service or that he served in Vietnam.  So this nexus opinion is not probative evidence as it is based on an inaccurate history.

In summary, the Board finds that the Veteran was not exposed to herbicides during service and that coronary artery disease with congestive heart failure, hypertension and diabetes mellitus are not shown to have onset during service, or to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

Accordingly, the Board finds that the preponderance of the evidence is against the claims of service connection for heart disease, diabetes mellitus and hypertension.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable and these claims must be denied.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Service connection for coronary artery disease with congestive heart failure is denied.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.


REMAND

The Veteran seeks service connection for arthritis of the bilateral knees and bilateral ankles.  The Board notes, the Veteran has not been afforded a VA examination in connection with these claims.  The Veteran contended at the March 2016 Board hearing that while in service he injured his ankles and knees and saw a medic who provided ankle and knee wraps, as well as Motrin in treatment.  He reported that as a crewman in an artillery unit, he had to carry large rounds and perform a lot of field exercises.  

The VA treatment records show the Veteran sought post-service treatment for the conditions.  A September 2002 MRI with the VA indicated a history of right ankle pain and swelling, as well as mild hypertrophic osteoarthritic changes, hypertrophy at the Achilles enthesis and irregularity of the distal lateral tibial cortex.  An additional September 2002 MRI of the right knee showed moderate effusion in the suprapatellar bursa with some narrowing at the patellofemoral joint.  Further, an October 2002 VA treatment record noted pain and swelling of the left knee intermittently and a December 2002 VA treatment record reported bilateral ankle edema.

An examination is required when (1) there is evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).

There is at least an indication that the current bilateral knee and ankle conditions may be related to the Veteran's service.  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any arthritis of the bilateral knees and ankles which may be present.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of arthritis of his bilateral knees and ankles.  The examiner is to conduct all necessary tests and studies.

The VA examiner must identify any current diagnosis of the bilateral knees and ankles.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disability of the bilateral knees and ankles had its onset during, or is otherwise related to, the Veteran's active duty service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  The VA examiner should discuss the Veteran's lay statements regarding history of symptomatology, including the contentions in the March 2016 Board hearing, when discussing the offered opinions.

2.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


